209 F.2d 956
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KARTARIK, Inc.
No. 14958.
United States Court of Appeals, Eighth Circuit.
January 20, 1954.

Petition for enforcement of order of National Labor Relations Board.
David P. Findling, Assoc. Gen. Counsel, National Labor Relations Board, and A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Felhaber & Larson, St. Paul, Minn., for respondent.


1
Order of National Labor Relations Board enforced, on petition for enforcement and consent.